MODERN CITY ENTERTAINMENT, INC. (A Development Stage Company) UNAUDITED PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 (Stated in US Dollars) -1- MODERN CITY ENTERTAINMENT, INC (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS UNAUDITED PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS Introductory information 3 Unaudited Pro-Forma Consolidated Balance Sheet 4 Unaudited Pro-Forma Consolidated Statement of Operations 5 Notes to the Unaudited Pro Form consolidated Financial Statements 6 -2- MODERN CITY ENTERTAINMENT INC. (A Development Stage Company) UNAUDITED PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS INTRODUCTORY NOTES The accompanying pro-forma consolidated financial statements are prepared to reflect on a pro-forma basis the business combination of Modern City Entertainment Inc. (formerly Azul Studios International Inc), with Modern City Entertainment LLC.The transaction, which completed on April 27, 2007 waspursuant to an agreement between Modern City Entertainment, LLC unit holders and a shareholder of Azul Studios International, Inc., whereby the shareholder of Azul Studios International Inc. tendered 19,071,546 of the common shares held in the reporting issuer to be held in trust for the unit holders of Modern City Entertainment LLC pursuant to certain vesting provisions, in exchange for the transfer of 99% of the issued and outstanding units of Modern City Entertainment LLC to Azul Studios International Inc.This transaction will be accounted for as a reverse acquisition. Azul Studios International Inc. simultaneously changed its name to Modern City Entertainment Inc. The accompanying pro-forma consolidated financial statements reflect the combined balance sheets of the two entities as at March 31, 2007 as if the entities were consolidated at that time.In addition, the statement of operations reflects the results of operations on a combined basis for the year ended March 31, 2007 with respect to the reporting issuer, Modern City Entertainment Inc., combined with the statement of operations of Modern City Entertainment LLC for the period from June 9, 2006 (date of inception) to March 31, 2007. As the Company itself did not pay proceeds to effect the transaction, the excess of the net assets acquired, with a net book value of $675,780 over the price paid generated a negative goodwill.After giving effect to a minority interest component of $6,758, that negative goodwill was allocated on a pro-rata basis to write down the value of certain acquired non-financial assets, comprised of screenplay rights ($30,000) and deferred compensation ($486,112) yielding a net extraordinary gain on the transaction in the amount of $152,910. The unaudited pro forma consolidated financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations actually would have been if the events described above occurred as of the dates indicated or what such financial position or results would be for any future periods. The unaudited pro forma condensed combined financial statements, and the accompanying notes, are based upon the respective historical financial statements of Modern City Entertainment Inc. (formerly Azul Studios International Inc. and Modern City Entertainment LLC, and should be read in conjunction with each entity’s historical financial statements and related notes, and the Modern City Entertainment Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations contained in the Companys’ Annual Report on Form 10-KSB for the year ended March31, 2007. -3- MODERN CITY ENTERTAINMENT, INC. (A Development Stage Company) PRO-FORMA CONSOLIDATED BALANCE SHEET March 31, 2007 (Stated in US Dollars) Modern City Modern City ASSETS Entertainment Entertainment March 31 Inc. LLC Adjustments 2007 Current Cash $ 3,035 $ 213,477 $ 216,512 Equipment 1,691 1,691 Screenplay rights 30,000 (30,000 ) - Deferred compensation costs - 486,412 (486,412 ) - $ 3,035 $ 731,280 $ 516,112 $ 218,203 LIABILITIES Current Accounts payable and accrued liabilities 73,613 55,500 $ 129,113 Due to related parties 12,616 - 12,616 Loans payable to shareholders 16,264 - 16,284 102,513 55,500 158,013 Minority interest 6,758 STOCKHOLDERS’ EQUITY Preferred Stock, $0.0001 par value 20,000,000 shares authorized; none issued - Common stock, $0.0001 par value – Note 5 50,000,000 Shares authorized 32,423,628 Shares issued 3,342 950,000 (950,000 ) 3,342 Additional paid-in capital 1,385,676 1,385,676 Deficit accumulated during the prior development stage (151,117 ) (151,117 ) Deficit accumulated during the development stage (1,337,379 ) (274,220 ) 427,130 (1,184,469 ) (99,478 ) 675,780 522,870 60,190 $ 3,035 $ 731,280 $ 516,112 $ 218,203 -4- MODERN CITY ENTERTAINMENT, INC (A Development Stage Company) PRO-FORMA CONSOLIDATED STATEMENT OF OPERATIONS for the year ended March 31, 2007 (Stated in US Dollars) Modern City Modern City Year Ended Entertainment Entertainment March 31 Inc. LLC Adjustments 2007 Expenses Amortization of deferred compensation cost 13,888 $ 13,888 Amortization 170 170 Audit and accounting 18,882 15,000 33,882 Bank charges and interest 128 128 Consulting fees 21,000 39,100 60,100 Investor relations and marketing 9,000 9,000 Legal fees (6,000 ) 27,305 21,305 Office, telephone and miscellaneous 11,271 25,980 37,251 Payroll expenses 122,365 122,365 Transfer agent fees 375 - 375 Travel & entertainment 561 6,587 7,148 Loss before other items 55,387 250,225 305,612 Other items: Foreign exchange (gain) loss 251 251 Interest income - (1,005 ) (1,005 ) Net loss before extraordinary items 55,638 249,220 304,858 Extraordinary items: Gain on disposition of Azul Studios Property SA (9,499 ) 9,499 Gain on acquisition of Modern City Entertainment LLC - - 152,910 152,910 Net loss for the period 46,139 $ 249,220 $ 152,910 $ 142,449 Basic and diluted loss per share $ 0.00 $ 0.01 $ 0.01 Weighted Average shares outstanding during the period 32,431,961 32,431,961 32,431,961 -5- MODERN CITY ENTERTAINMENT, INC (A Development Stage Company) NOTES TO UNAUDITED PRO-FORMA CONSOLIDATEDFINANCIAL STATEMENTS March 31, 2007 (Stated in US Dollars) Note 1 Basis of Presentation The unaudited pro forma consolidated financial statements of Modern City Entertainment Inc. at March 31, 2007 reflect the results of operation of Modern City Entertainment Inc. (formerly Azul Studios International Inc.) for the year ended March 31, 2007 combined with the results of operation of Modern City Entertainment LLC., for the period from inception (May 9, 2006) to March 31, 2007.The unaudited pro forma consolidated financial statements give effect to the acquisition of Modern City Entertainment LLC, as if it had been completed at the date of inception of Modern City Entertainment LLC, May 9, 2006. The unaudited pro forma consolidated statements of operations and unaudited pro forma consolidated balance sheet were derived by adjusting Modern City Entertainment Inc. (formerly Azul Studios International Inc.)historical financial statements for the acquisition of Modern City Entertainment LLC. The unaudited pro forma consolidated balance sheet and unaudited pro forma consolidated statements of operations are provided for informational purposes only and should not be construed to be indicative of Modern City Entertainment Inc.’s financial position or results of operations had the transaction been consummated on the dates indicated and do not project Modern City Entertainment Inc.’s financial position or results of operations for any future period or date. The unaudited pro forma consolidated balance sheet and unaudited pro forma consolidated statements of operations and accompanying notes should be read in conjunction with Modern City Entertainment Inc.’s historical consolidated financial statements and related notes and Modern City Entertainment Inc.’s Discussion and Analysis of Financial Condition and Results of Operations contained in Modern City Entertainment’s Annual Report on Form 10-KSB for the year ended March 31, 2007. Note 2 Acquisition and Pro Forma Adjustment The acquisition transaction was effected by the issuance of shares held by an existing shareholder of Modern City Entertainment Inc. The excess of the net assets acquired of Modern City Entertainment LLC, with a net book value of $675,780 over the price paid generated a negative goodwill.After giving effect to a minority interest component of $6,758, that negative goodwill was allocated on a pro-rata basis to write down the value of certain acquired non-financial assets, comprised of screenplay rights ($30,000) and deferred compensation ($486,112) yielding a net extraordinary gain on the transaction in the amount of $152,910. -6-
